TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00259-CV



                                          M. S., Appellant

                                                   v.

                 Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-FM-12-006947, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                After a non-jury trial that appellant M.S. did not attend, the trial court terminated

appellant’s parental rights to a child. Appellant’s court-appointed attorney filed a brief concluding

that this appeal is frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967) by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.

at 744; see also Taylor v. Texas Dep’t of Prot. & Regulatory Servs., 160 S.W.3d 641, 646-47

(Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of

parental rights). Counsel certified to this Court that she provided appellant with a copy of the Anders

brief and notice of her right to examine the appellate record and file a pro se brief. Appellant did not

file a pro se brief.
              We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. Finding nothing in the record that might arguably support an appeal, we grant

counsel’s motion to withdraw and affirm the order of termination.




                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: August 21, 2014




                                                2